Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 23, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143543                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Mary Beth Kelly
            Plaintiff-Appellant,                                                                           Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 143543
                                                                    COA: 297917
                                                                    Kent CC: 09-012523-FH
  VICTOR HUGO HERNANDEZ-PEREZ,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 16, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of
  Appeals. The statements made on the record regarding the potential length of the
  defendant’s sentence could not reasonably have led him to believe that the plea
  agreement had a sentencing component, specifically a promise that he would be
  sentenced to one year in the county jail. The Kent Circuit Court judge clearly stated that
  no promise had been made about the sentence the defendant would receive. The
  defendant is therefore not entitled to withdraw his plea.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 23, 2011                   _________________________________________
           d1116                                                               Clerk